DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 16/679,996 on April 27, 2021. Please note Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.
	( US 2017/0103707 A1 ) in view of Kim et al. ( US 2019/0206299 A1 ).

	Park teaches in Claim 1:
( [0003] discloses a light emitting display device and associated method for driving ) comprising: 
a display panel comprising a plurality of pixels ( Figure 1, [0031] discloses a pixel unit which includes a plurality of pixels PX ); and 
a controller ( Figures 1 and 5, [0030] discloses a timing controller 40 ) configured to set an off ratio based on a determined initialization driving power voltage of the display panel ( [0040], [0048] discloses a power supply 50 providing voltages to a high potential power source voltage ELVDD and a low potential power source voltage ELVSS (read as an initialization driving power voltage). [0052] discloses changes in the color coordinates results in changes to ELVSS for obtaining stable coordinates. [0054] discloses determining an offset value to satisfy the value of ELVSS and is required for stably driving the pixels. Furthermore, Figure 7, [0007], [0082] discloses calculating C-OPR values of the various regions of the display, another factor based on the ELVSS voltage. To clarify, Figure 4, [0054] discloses the offset is determined after ELVSS has been set (read as based on), such as 0.2V to 0.3V (read as setting an off ratio as this is the amount that is required/shifted in order to stably drive the pixels). This amount is then added back to ELVSS. Please read the offset and C-OPR as factors which determine an off ratio ), and configured to control emission of the plurality of pixels corresponding to the off ratio ( [0054], [0068] discloses the flow of current to the pixels is based on the above offset/C-OPR values ); 
wherein different initialization driving power voltages are determined based on luminances and chromaticities ( Figure 4, [0052] discloses the color coordinates aspect (chromaticities) which impacts the offset and C-OPR values. [0014] discloses a brightness control ratio which is also a factor in calculating the C-OPR and offset values ); but


Park does not explicitly teach “of a plurality of display panels” to be used in the determination. Rather, Park teaches of a plurality of regions within one display, and in general, does not teach of a plurality of displays.

However, in the same field of endeavor, display systems, Kim teaches of a tiled display with a plurality of displays PNL1 to PNL12, ( Kim, Figure 1, [0031] ). Similar to Park teaching of variations among regions of a display, Kim extrapolates this concept to variations (also in color coordinates) between panels themselves, ( Kim, Figure 6, [0046], [0062] ). Luminance and color coordinate variations are determined between the various panels and compensation is provided. One such compensation is taught in [0052]-[0055] in which the driving voltage applied to VSS/VDD is adjusted, as well a sensing line. As combined with Park, who also teaches of compensation in light of color coordinates and brightness, the technique can be applied to a tiled display.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the compensation method, as taught by Kim, with the motivation that by correcting across multiple displays, there is no difference in quality between the panels, particularly at the bezel, ( Kim, [0004] ).

	Park teaches in Claim 2:
	The display device of claim 1, wherein the controller comprises: 
( Figure 4, [0052] discloses the color coordinates aspect (chromaticities) which impacts the offset and C-OPR values. [0014] discloses a brightness control ratio which is also a factor in calculating the C-OPR and offset values. Figure 5 shows several components which assist in this determination, such as the driving voltage selector 43 ); and 
an off ratio determiner configured to determine the off ratio corresponding to the initialization driving power voltage of the display panel. ( As disclosed above, the process for determining the offset/C-OPR is above and several elements shown in Figure 5 assist in this process )

	Park and Kim teaches in Claim 3:
	The display device of claim 2, wherein the off ratio determiner is configured to increase the off ratio as a low-potential initialization driving power voltage with respect to the plurality of display panels increases. ( Figure 7, [0054] discloses details of C-OPR and offset value being changed and this is relative to the ELVSS voltage. Note the proportional change for both, i.e. increase in both )

	Park teaches in Claim 4:
	The display device of claim 2, wherein the driving power voltage determiner is configured to determine an offset based on a distribution of the initialization driving power voltages with respect to the plurality of display panels, and is configured to determine a final driving power voltage by reflecting the determined offset to the initialization driving power ( Figure 7 discloses a distribution of ELVSS values based on the C-OPR/offset values. In light of the C-OPR final, a selected ELVSS values (read as a final driving voltage) is selected )

	Park teaches in Claim 5:
	The display device of claim 4, further comprising a power supply configured to supply power corresponding to the final driving power voltage to the display panel. ( [0054], [0082]-[0084] discloses the EVLSS value is selected and then the power supply drives accordingly. Please see Figure 3 )

	Park teaches in Claim 6:
	The display device of claim 2, further comprising an emission driver configured to generate an emission control signal based on the off ratio, and configured to apply the emission control signal to the plurality of pixels. ( [0054], [0068] discloses the flow of current to the pixels is based on the above offset/C-OPR values. This flow of current is provided to the pixel PX, shown in Figure 2 by various drivers, shown in Figure 1 as well )

	Park teaches in Claim 7:
	The display device of claim 6, wherein the emission driver is configured to apply an emission control signal having a turn-off level to the plurality of pixels during a non-emission period in a frame, which is determined by the off ratio, and is configured to apply an emission control signal having a turn-on level to the plurality of pixels during an emission period in the frame, which is determined by the off ratio. ( As disclosed above, the offset and C-OPR values determine the current applied to the pixel. See Figure 8, [0093] for setting the voltages of the ELVSS and ELVDD to affect the pixel unit PX. This controls the duration of emission as well )

	Park teaches in Claim 8:
	The display device of claim 1, wherein the initialization driving power voltage of the display panel is a low-potential driving power voltage. ( [0039] discloses ELVSS is a low potential power source voltage )

	Park teaches in Claim 9:
	A method for driving a display device ( [0003] discloses a light emitting display device and associated method for driving ), the method comprising: 
determining an initialization driving power voltage based on a luminance and a chromaticity ( [0040], [0048] discloses a power supply 50 providing voltages to a high potential power source voltage ELVDD and a low potential power source voltage ELVSS (read as an initialization driving power voltage). Figure 4, [0052] discloses the color coordinates aspect (chromaticities) which impacts the offset and C-OPR values. [0014] discloses a brightness control ratio which is also a factor in calculating C-OPR and offset values ) of a display panel comprising a plurality of pixels ( Figure 1, [0031] discloses a pixel unit which includes a plurality of pixels PX ); 
setting an off ratio based on the determined initialization driving power voltage ( [0040], [0048] discloses a power supply 50 providing voltages to a high potential power source voltage ELVDD and a low potential power source voltage ELVSS (read as an initialization driving power voltage). [0052] discloses changes in the color coordinates results in changes to ELVSS for obtaining stable coordinates. [0054] discloses determining an offset value to satisfy the value of ELVSS and is required for stably driving the pixels. Furthermore, Figure 7, [0007], [0082] discloses calculating C-OPR values of the various regions of the display, another factor based on the ELVSS voltage. To clarify, Figure 4, [0054] discloses the offset is determined after ELVSS has been set (read as based on), such as 0.2V to 0.3V (read as setting an off ratio as this is the amount that is required/shifted in order to stably drive the pixels). This amount is then added back to ELVSS. Please read the offset and C-OPR as factors which determine an off ratio ); and 
controlling emission of the plurality of pixels corresponding to the off ratio ( [0054], [0068] discloses the flow of current to the pixels is based on the above offset/C-OPR values ), 
wherein different initialization driving power voltages of a plurality of display panels are determined based on luminances and chromaticities  ( Figure 4, [0052] discloses the color coordinates aspect (chromaticities) which impacts the offset and C-OPR values. [0014] discloses a brightness control ratio which is also a factor in calculating the C-OPR and offset values ); but

Park does not explicitly teach “of a plurality of display panels” to be used in the determination. Rather, Park teaches of a plurality of regions within one display, and in general, does not teach of a plurality of displays.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the compensation method, as taught by Kim, with the motivation that by correcting across multiple displays, there is no difference in quality between the panels, particularly at the bezel, ( Kim, [0004] ).

	Park teaches in Claim 10:
	The method of claim 9, wherein the determining of the off ratio comprises increasing the off ratio as a low-potential initialization driving power voltage of the plurality of display panels increases. ( Figure 7, [0054] discloses details of C-OPR and offset value being changed and this is relative to the ELVSS voltage. Note the proportional change for both, i.e. increase in both )

	Park teaches in Claim 11:

determining an offset based on a distribution of the initialization driving power voltages of the plurality of display panels; determining a final driving power voltage by reflecting the determined offset to the determined initialization driving power voltage ( Figure 7 discloses a distribution of ELVSS values based on the C-OPR/offset values. In light of the C-OPR final, a selected ELVSS values (read as a final driving voltage) is selected ); and 
supplying power corresponding to the final driving power voltage to the display panel. ( [0054], [0082]-[0084] discloses the EVLSS value is selected and then the power supply drives accordingly. Please see Figure 3 )

	Park teaches in Claim 12:
	The method of claim 9, wherein the controlling of the emission of the plurality of pixels comprises: 
generating an emission control signal based on the off ratio; and applying the emission control signal to the plurality of pixels. ( [0054], [0068] disclsoes the flow of current to the pixels is based on the above offset/C-OPR values. This flow of current is provided to the pixel PX, shown in Figure 2 by various drivers, shown in Figure 1 as well )

	Park teaches in Claim 13:
	The method of claim 12, wherein the applying of the emission control signal comprises: 
applying an emission control signal having a turn-off level to the plurality of pixels during a non-emission period in a frame, which is determined by the off ratio; and applying an emission control signal having a turn-on level to the plurality of pixels during an emission period ( As disclosed above, the offset and C-OPR values determine the current applied to the pixel. See Figure 8, [0093] for setting the voltages of the ELVSS and ELVDD to affect the pixel unit PX. This controls the duration of emission as well )

	Park teaches in Claim 14:
	A method for driving a display device ( [0003] discloses a light emitting display device and associated method for driving ), the method comprising: 
determining initialization driving power voltages based on luminances and chromaticities of a plurality of display panels of the plurality of display panels ( [0040], [0048] discloses a power supply 50 providing voltages to a high potential power source voltage ELVDD and a low potential power source voltage ELVSS (read as an initialization driving power voltage). Figure 4, [0052] discloses the color coordinates aspect (chromaticities) which impacts the offset and C-OPR values. [0014] discloses a brightness control ratio which is also a factor in calculating the C-OPR and offset values ); 
determining a common driving power voltage [with respect to the plurality of display panels] based on a distribution of the initialization driving power voltages [of the plurality of display panels] ( Figure 7 discloses a distribution of ELVSS values based on the C-OPR/offset values. In light of the C-OPR final, a selected ELVSS values (read as a common driving voltage) is selected and applied ); and 
setting an off ratio with respect to [each of the plurality of display panels] based on a respective difference between the common driving power voltage and the initialization driving power voltages [of the plurality of display panels] ( [0040], [0048] discloses a power supply 50 providing voltages to a high potential power source voltage ELVDD and a low potential power source voltage ELVSS (read as an initialization driving power voltage). [0052] discloses changes in the color coordinates results in changes to ELVSS for obtaining stable coordinates. [0054] discloses determining an offset value to satisfy the value of ELVSS and is required for stably driving the pixels. Furthermore, Figure 7, [0007], [0082] discloses calculating C-OPR values of the various regions of the display, another factor based on the ELVSS voltage. To clarify, Figure 4, [0054] discloses the offset is determined after ELVSS has been set (read as based on), such as 0.2V to 0.3V (read as setting an off ratio as this is the amount that is required/shifted in order to stably drive the pixels). This amount is then added back to ELVSS. Please read the offset and C-OPR as factors which determine an off ratio ); but

Park does not explicitly teach “of a plurality of display panels” to be used in the determination. Rather, Park teaches of a plurality of regions within one display, and in general, does not teach of a plurality of displays.

However, in the same field of endeavor, display systems, Kim teaches of a tiled display with a plurality of displays PNL1 to PNL12, ( Kim, Figure 1, [0031] ). Similar to Park teaching of variations among regions of a display, Kim extrapolates this concept to variations (also in color coordinates) between panels themselves, ( Kim, Figure 6, [0046], [0062] ). Luminance and color coordinate variations are determined between the various panels and compensation is provided. One such compensation is taught in [0052]-[0055] in which the driving voltage applied to VSS/VDD is adjusted, as well a sensing line. As combined with Park, who also teaches of 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the compensation method, as taught by Kim, with the motivation that by correcting across multiple displays, there is no difference in quality between the panels, particularly at the bezel, ( Kim, [0004] ).

	Park teaches in Claim 15:
	The method of claim 14, wherein the common driving power voltage is determined as a lowest value of the initialization driving power voltages of the plurality of display panels. ( [0052] discloses determining minimum values of ELVSS are determined, which still allow for stable color coordinates )

	Park and Kim teach in Claim 16:
	The method of claim 14, wherein the luminances and the chromaticities are determined by at least one of a sample of a light emitting device provided in each of the display panels, a respective kind of the display panels, a respective specification of the display panels, and a respective size of the display panels. ( Figure 4, [0052] the coordinates of each display region is determined, i.e. a sample. Furthermore, each display (such as the kind of display), will have specifications which affects these aspects. Also, please note the combination with Kim for the teaching of multiple panels )


	The method of claim 14, wherein the off ratio is set to control lengths of an emission period and a non-emission period in a frame with respect to each of the plurality of display panels while being driven by receiving the common driving power voltage. ( As disclosed above, the offset and C-OPR values determine the current applied to the pixel. See Figure 8, [0093] for setting the voltages of the ELVSS and ELVDD to affect the pixel unit PX. This controls the duration of emission as well )

	Park teaches in Claim 18:
	The method of claim 14, wherein the common driving power voltage is a low-potential driving power voltage. ( [0039] discloses ELVSS is a low potential power source voltage )

	Park teaches in Claim 19:
	The method of claim 14, wherein the setting of the off ratio of each of the plurality of display panels is performed before the display panel is initially driven. ( [0072] discloses the values may be selected by a manufacturer, i.e. before normal operation. Respectfully, different displays have different parameters, and it is well known for manufacturers to set these in accordance with the specification. Examiner asserts Official Notice to this )

Response to Arguments
6.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. Applicant argues that the interpreted off ratio (C-OPR and offset aspects taught by Park) are allegedly not based on the 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621